             Case 2:21-cv-00026-RFB-BNW Document 24
                                                 21 Filed 03/19/21
                                                          03/16/21 Page 1 of 4
                                                                             5



1    JAMES D. BOYLE, ESQ.
     Nevada Bar No. 08384
2    E-mail: jboyle@nevadafirm.com
     JOANNA M. MYERS, ESQ.
3    Nevada Bar No. 12048
     E-mail: jmyers@nevadafirm.com
4    HOLLEY DRIGGS
     400 South Fourth Street, Third Floor
5    Las Vegas, Nevada 89101
     Telephone:    702/791-0308
6
     Stephen M. Dorvee, Esq. (Pro Hac Vice Forthcoming)
7    Morgan E.M. Harrison Esq. (Pro Hac Vice Forthcoming)
     ARNALL GOLDEN GREGORY LLP
8    171 17th Street, N.W.
     Suite 2100
9    Atlanta, Georgia 30363
     Telephone: (404) 873-8500
10   Facsimile: (404) 873-8501
     Email: stephen.dorvee@agg.com
11   Email: morgan.harrison@agg.com

12   Attorneys for Plaintiff

13                                  UNITED STATES DISTRICT COURT

14                                           DISTRICT OF NEVADA

15   ADVANTA-STAR AUTOMOTIVE
     RESEARCH CORPORATION OF AMERICA,
16                                                        CASE NO.:     2:21-cv-00026- RFB-BNW
                               Plaintiff,
17                                                        STIPULATION AND [PROPOSED]
                                                          ORDER TO CONTINUE FEDERAL
18            v.                                          RULE 26(f) AND LOCAL RULE II 26-1
                                                          DEADLINES
19   MADSEN HOLDINGS, LLC D/B/A MADSEN
     MARKETING & PR; TIGER MOTORS LV,                     (First Request)
20   INC. D/B/A INFINITI OF LAS VEGAS;
     INFINITI AND BEYOND, LLC D/B/A
21   INFINITI OF NORTHERN KENTUCKY; and
     BRITTANY MADSEN, an individual,
22
                               Defendants.
23

24            Pursuant to LR IA 6-1, LR IA 6-2, and LR II 7-1, Plaintiff Advanta-STAR Automotive
25   Research Corporation of America (“Advanta-STAR” or “Plaintiff”) and Defendants Madsen
26   Holdings, LLC d/b/a Madsen Marketing & PR (“Madsen Holdings”), Brittany Madsen (“Ms.
27   Madsen”), Tiger Motors LV, Inc. d/b/a Infiniti of Las Vegas (“Tiger Motors”) (collectively,
28

                                                    -1-
     14393-01/2569926.docx
             Case 2:21-cv-00026-RFB-BNW Document 24
                                                 21 Filed 03/19/21
                                                          03/16/21 Page 2 of 4
                                                                             5



1    “Defendants,” and with Plaintiff, the “Parties”) hereby stipulate, contingent upon this Court’s

2    approval, to the following:

3             1.        Pursuant to LR IA 6-1, this is the first stipulation for a continuance of time to hold

4    the Fed. R. Civ. P. 26(f) and LR II 26-1 conference.

5             2.        Plaintiff commenced this matter against Defendants on January 6, 2021. Tiger

6    Motors was served with a copy of the Summons and Complaint on January 21, 2021. Ms. Madsen

7    was served with a copy of the Summons and Complaint on February 7, 2021. Madsen Holdings

8    and Plaintiff stipulated to Acceptance of Service on February 10, 2021 (ECF No. 14), and service

9    of the Summons and Complaint is deemed effective as of February 7, 2021.
10            3.        Tiger Motors filed its Answer to Plaintiff’s Complaint on February 5, 2021.

11            4.        Ms. Madsen and Madsen Holdings filed their Answer to Plaintiff’s Complaint on

12   March 5, 2021.

13            5. The Rule 26(f) and LR II 26-1 conference for Tiger Motors was initially set for March

14   8, 2021, while the Rule 26(f) and LR II 26-1 conference for Ms. Madsen and Madsen Holdings

15   was initially set for April 5, 2021.

16            6.        Fed. R. Civ. P. 26(f) requires the Parties to confer as soon as practicable “and in

17   any event at least 21 days before a scheduling conference is to be held or a scheduling order is

18   due under Rule 16(b).” See Fed. R. Civ. P. 26(f)(1).

19            7.        LR II 26-1 requires Plaintiff to “initiate the scheduling of the conference required

20   by Fed. R. Civ. P. 26(f) . . . within 30 days after the first defendant answers or otherwise appears.”

21   See LR II 26-1(a).

22            8.        Fed. R. Civ. P. 26(f) and LR II 26-1 require that, within fourteen (14) days of the

23   Rule 26(f) conference, the Parties provide the Court with a stipulated discovery plan and

24   scheduling order, and exchange initial disclosures. Fed. R. Civ. P. 26(f)(2); LR II 26-1(a).

25            9.        The Parties have agreed to conduct the Rule 26(f) conference on March 18, 2021.

26            10.       The Parties have agreed to provide the Court with a stipulated discovery plan and

27   scheduling order, and exchange initial disclosures, by no later than April 8, 2021, fourteen (14)

28   days after the Rule 26(f) conference.

                                                         -2-
     14393-01/2569926.docx
             Case 2:21-cv-00026-RFB-BNW Document 24
                                                 21 Filed 03/19/21
                                                          03/16/21 Page 3 of 4
                                                                             5



1             11.       This stipulation and order is entered into between the Parties to promote efficiency

2    and reduce unnecessary litigation efforts and expense, as it would otherwise be necessary for the

3    Parties to conduct separate Rule 26(f) conferences.

4             12.       This stipulation is sought in good faith and not for purposes of delay.

5             IT IS SO STIPULATED.

6

7    Dated this 15th day of March, 2021                             Dated this 15th day of March, 2021

8    HOLLEY DRIGGS                                                  HOWARD & HOWARD
                                                                    ATTORNEYS PLLC
9
10   /s/ James D. Boyler______________                              /s/ Jonathan W. Fountain__________
     JAMES D. BOYLE, ESQ.                                           JONATHAN W. FOUNTAIN, ESQ.
11   Nevada Bar No. 08384                                           Nevada Bar No. 10351
     JOANNA M. MYERS, ESQ.                                          STEVEN E. KISH, III, ESQ.
12   Nevada Bar No. 12048                                           Nevada Bar No. 15257
     400 South Fourth Street, Third Floor                           3800 Howard Hughes Pkwy, Suite 100
13   Las Vegas, Nevada 89101                                        Las Vegas, Nevada 89169
     Telephone:    702/791-0308                                     Telephone:    702/257-1483
14   Facsimile:    702/791-1912
                                                                    Attorneys for Defendant Madsen
15                                                                  Holdings, LLC and Brittany Madsen

16   Stephen M. Dorvee, Esq. (Pro Hac Vice                          Dated this 15th day of March, 2021
     Forthcoming)
17   Morgan E.M. Harrison Esq. (Pro Hac Vice                        LEWIS ROCA ROTHGERBER
     Forthcoming)                                                   CHRISTIE LLP
18   ARNALL GOLDEN GREGORY LLP
     171 17th Street, N.W., Suite 2100
19   Atlanta, Georgia 30363                                         /s/ Erik J. Foley_________________
     Telephone:       404/873-8500                                  ERIK J. FOLEY, ESQ.
20   Facsimile:       404/873-8501                                  Nevada Bar No. 14195
                                                                    3993 Howard Hughes Pkwy, Suite 600
21   Attorneys for Plaintiff                                        Las Vegas, Nevada 89169
                                                                    Telephone:      702/949-8200
22
                                                                    Attorney for Defendant Tiger Motors
23                                                                  LV, Inc., d/b/a Infiniti of Las Vegas

24                                                   ORDER
                                                       IT IS SO ORDERED:
                                          IT IS SO ORDERED
25                                                      ___________________________________
                                          DATED: 11:39 am, MarchSTATES
                                                        UNITED   19, 2021DISTRICT JUDGE /
26
                                                        UNITED STATES MAGISTRATE JUDGE
27
                                                     DATED: ___________________________
28                                        BRENDA WEKSLER
                                          UNITED STATES MAGISTRATE JUDGE
                                                        -3-
     14393-01/2569926.docx
             Case 2:21-cv-00026-RFB-BNW Document 24
                                                 21 Filed 03/19/21
                                                          03/16/21 Page 4 of 4
                                                                             5



1    SUBMITTED BY:

2
     HOLLEY DRIGGS
3

4    /s/ James D. Boyle______________
     JAMES D. BOYLE, ESQ.
5    Nevada Bar No. 08384
     JOANNA M. MYERS, ESQ.
6    Nevada Bar No. 12048
     400 South Fourth Street, Third Floor
7    Las Vegas, Nevada 89101
     Telephone:    702/791-0308
8    Facsimile:    702/791-1912

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            -4-
     14393-01/2569926.docx
